DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Remarks dated October 19, 2020. Applicant amended claims 6, 7, and 14-16. Applicant added new claims 19-26. 

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments are found to be persuasive and the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Allowable Subject Matter
Claims 1-16 and 19-26 allowed. The following is an examiner’s statement of reasons for allowance:
While the prior art discloses composite image generation of multiple exposure conditions, and that light sources and image sensor parameters are relevant to exposure conditions, it would be impermissible hindsight to provide a endoscopic image acquisition wherein parameters of both a light source and image sensor are varied in tandem such that images have simultaneously underexposed and overexposed regions for composite image generation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20120197080, 20090225333, and 8891087 are cited to different exposure variables for composite image generation. 20120061590 is cited to show image detectors may be variable for different wavelengths in [0063] and composite image generation with light sources being variable for different wavelengths in [0064]. 20120008005 is cited to show composite image generation of different exposure conditions in [0114]. 20110122301 is cited to show composite image generation with exposure time control in [0009].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795